Citation Nr: 0415322	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  96-46 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for arthritis, a 
psychiatric disorder, a gastrointestinal disorder, diabetes, 
a sinus disorder, a back disorder, a breast disorder, an eye 
disorder, and a pulmonary disorder, including chronic 
bronchitis and asthma.


REPRESENTATION

Appellant represented by:	Mary A. Miranda, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1979 to February 1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of the rating actions of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO).  

In an April 1999 decision, the Board denied the several 
claims noted above with the exception of the claim of 
entitlement to service connection for a pulmonary disorder 
and entitlement to service connection for chronic headaches 
which were remanded to the RO for further development.  

In a January 2001 decision, the RO granted the veteran's 
claim of entitlement to service connection for chronic 
headaches.  The grant of service connection for chronic 
headaches constituted a full award of the benefit sought on 
appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).

The veteran appealed the Board's April 1999 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a June 2001 Order, the CAVC vacated the April 1999 
decision and remanded the matter to the Board for further 
development and re-adjudication.  

When this matter was last before the Board in August 2003, it 
was remanded to the RO for the purpose of the issuance of a 
supplemental statement of the case in application of the 
decision of the United States Court of Appeals for the 
Federal Circuit (CAFC) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter DAV) to the instant appeal.  In December 2003, 
the RO issued a supplemental statement of the case and the 
matter was returned to the Board for further appellate 
review.  

As to the issues of entitlement to service connection for 
arthritis, including gouty arthritis; a psychiatric disorder, 
including anxiety disorder; a gastrointestinal disorder, 
including peptic ulcer and gall bladder disease; diabetes 
mellitus; a chronic sinus disability; a chronic back 
disability; a chronic breast disorder, and an eye disorder, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

On January 31, 2001, prior to the promulgation of a decision 
in the appeal, the veteran submitted a withdrawal of her 
appeal regarding the claim of entitlement to service 
connection for a pulmonary disorder, including chronic 
bronchitis and asthma.


CONCLUSION OF LAW

The criteria for withdrawal of a notice of disagreement and 
substantive appeal by the veteran as to the claim of 
entitlement to service connection for a pulmonary disorder, 
including chronic bronchitis and asthma, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.201, 20.202, 20.204(a), (c) (2003)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the veteran had perfected an appeal 
of the denial of the claim of entitlement to service 
connection for a pulmonary disorder, including chronic 
bronchitis and asthma.  This claim was initially denied in a 
June 1996 rating decision.  Thereafter, in July 1996, the 
veteran filed a notice of disagreement with the June 1996 
rating decision.  Following the issuance of an August 1996 
statement of the case, the veteran filed a substantive appeal 
in October 1996.  

On January 31, 2001, prior to the promulgation of a decision 
in the appeal of the denial of service connection for a 
pulmonary disorder, the veteran filed a statement dated, 
November 29, 2000, asserting that she wished to withdraw the 
appeal of the denial of the claim of service connection for a 
pulmonary disorder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement 
and/or a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.201, 20.202, 20.204(a)(c) (2003).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Notice of Disagreement filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2003).  

The veteran has expressly withdrawn her appeal as to the 
claim of entitlement to service connection for a pulmonary 
disorder, including chronic bronchitis and asthma, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
the denial of that claim and it is dismissed without 
prejudice.


ORDER

The appeal as to the claim of entitlement to service 
connection for a pulmonary disorder, including chronic 
bronchitis and asthma, is dismissed.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The basis for the June 2001 CAVC remand was the Board's 
failure to adequately address the requirements of the VCAA, 
specifically with respect to the failure to adequately 
discuss the requirement to notify an appellant of the 
evidence necessary to substantiate his or her claim, and to 
indicate what evidence, if any, would be gathered by the 
appellant, and which evidence would be provided by VA.  

In November 2002, in compliance with the foregoing CAVC 
remand Order, the Board directed a letter to the veteran that 
specifically detailed the requirements of the VCAA.  

Unfortunately, it appears that the veteran had relocated, and 
the November 2002 VCAA letter was returned to the Board 
bearing the notation that it was "not deliverable as 
addressed, unable to forward."  There is no indication that 
the letter was redirected to the veteran at her new address.  
Consequently, the Board is compelled to remand the matter for 
an additional effort to notify the veteran of the 
requirements of the VCAA.

Secondly, it is noted that in April 2003, the Board directed 
a letter to the veteran that requested that she provide 
specific information that could assist the Board in the 
development of her claim.  The veteran provided no response 
to this request.  It is further noted, however, that in the 
August 2003 Board remand, the veteran was informed that the 
Board was precluded from performing its own development based 
upon the holding in the case of DAV, and that all evidence 
development would be performed by the RO.  

In light of this discrepancy, the Board finds that it would 
be in the best interest of the veteran to allow her another 
opportunity to provide specific information that could be 
useful in the development of her appeal  The Board points 
out, however, that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Finally, it is noted that in the case of DAV, the CAFC held 
among other things that appellants must be afforded one year 
to respond to any request for development information under 
the VCAA.  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and the holding in the 
aforementioned CAFC decision and determine whether any 
additional notification or development action is required 
under the VCAA.  VBA AMC must also request from the veteran 
the specific information outlined below.  

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, codified at 
38 U.S.C.A. § 5103, and any other 
applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

In particular, the VBA AMC should ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

In particular, VBA AMC should verify the 
current address of the veteran and then 
provide her with a letter notifying her of 
the provisions of the VCAA and their 
effect on her particular claim.  The 
letter should specifically identify the 
type of evidence needed to substantiate 
her claim, namely, evidence not previously 
considered, which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with the evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The letter should note that the type of 
evidence could include, for example, new 
medical evidence that is pertinent to the 
question of whether there exists a current 
disorder at issue that is related to 
service.  This letter from the VBA AMC 
should also contain a statement as to 
which portion of evidence, if any, is to 
be provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

3.  The VBA AMC should also send a 
separate letter to the veteran asking that 
she identify all VA and non-VA health care 
providers who have treated her for any of 
the disabilities at issue since service 
discharge.  The letter should also inform 
the veteran that VA had been informed in 
November 2002, that she was in receipt of 
a buddy statement from Ms. SS.  The 
veteran should be asked to provide a copy 
of that letter if it is available.  

The letter should also ask the veteran to 
provide as much information as possible 
regarding any psychiatric treatment that 
she obtained while she was in Germany, 
including the specific dates and places of 
treatment, including the names of the 
military hospitals and clinics, and if 
known, the locations of the hospitals or 
clinics.  If any pertinent information is 
received from the veteran, after obtaining 
any releases necessary, VBA AMC should 
attempt to obtain any evidence 
specifically identified by the veteran.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  Thereafter, the VBA AMC should 
consider all of the evidence of record, 
including any records received subsequent 
to the supplemental statements of the case 
in December 2003, and readjudicate the 
veteran's claims.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



